ORDER

PER CURIAM.
Pablo Nebbitt appeals from the judgment, entered on a jury verdict, convicting him of second degree burglary in violation of section 569.170, RSMo 2000. He contends the trial court erred in admitting evidence of an uncharged crime.
Having reviewed the briefs of the parties and the record on appeal, we conclude no abuse of discretion occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
I